[logo.jpg]
 
September 1st, 2011
 
Mr. John Ellis
2869 Great Smokey Ct.
Westlake Village, CA 91362


Dear John:
 
On behalf of Webxu, Inc. (the “Company”), this letter agreement (the
“Agreement”) sets forth the terms and conditions of your employment with the
Company.
 
1.           Position.  Beginning on the Employment Date, you will be employed
by the Company full time as its President and COO (“President”) and will report
to the Chairman and Chief Executive Officer (“CEO”). Beginning on the Employment
Date, you will be expected to devote your full working time and attention to the
business of the Company, and you will not render services to any other business
without the prior approval of the CEO or, directly or indirectly, engage or
participate in any business that is competitive in any manner with the business
of the Company.  Your duties shall include (1) managing overall P&L for Webxu
along with CFO, (2) managing personnel and management across all Webxu
properties/ companies, (3) operational deployment of 'synergy' programs
company-wide for: HR, Finance (with CFO), Marketing/Sales, Technology, (4)
preparation and presentation of materials and news for company shareholders and
investors and the board, and (5) any new initiatives that come as a result of
the company's performance or lack thereof that fall under the above listed
items. Notwithstanding the foregoing, you may serve as a member of a board of
directors for another corporation, provided, however, that you agree (i) you
will not serve on a board of directors of a corporation competitive with the
Company, (ii) such service will not interfere with your duties as President (as
reasonably determined by the CEO) and (iii) if such service does interfere with
your duties as President, you will immediately resign as President.  You will
also be expected to comply with and be bound by the Company’s operating
policies, procedures and practices that are from time to time in effect during
the term of your employment.
 
2.           Compensation and Benefits.  Your annual base salary will be Two
Hundred Thousand Dollars ($200,000.00), payable in accordance with the Company’s
normal payroll practices, less any payroll deductions and withholdings as are
required by law. In fiscal year 2012 and future years, you will be eligible to
receive a target bonus amount, less any payroll deductions and withholdings as
are required by law, of Twenty Thousand ($20,000.00) based upon the achievement
of twenty percent (20%) annual organic EBITDA growth, excluding any growth from
making acquisitions of companies and other revenue producing assets.  You will
be eligible for three weeks vacation/paid time off, as well as (to the extent
offered by the Company) health insurance, and other benefits on terms no less
favorable than those offered to other senior executives of the Company.


 
1

--------------------------------------------------------------------------------

 
 
3.           Stock Option.
 
(a)           Initial Grant: In connection with the commencement of your
employment, the Company will grant you an option under the Company’s Stock
Option/Stock Issuance Plan to purchase Five Hundred Thousand (500,000) shares of
the Company’s Common Stock (the “Option”).  The Option will have an exercise
price of $1.00 per share, and, subject to Section 5 below, will vest as to
thirty-three percent (33%) after 365 days following the Employment Date, and
2.792% per month thereafter, so long as you remain employed by the Company. The
terms of this grant and the standard conditions of vesting will be described in
a separate letter from the Board of Directors. In the event of a Change of
Control (as defined below) of the Company (or its successor), upon the closing
of such Change of Control, if such Change of Control occurs within six (6)
months of your employment date, then 50% of your then unvested Initial Grant
shares shall be accelerated and shall immediately become vested; if such Change
of Control occurs within one (1) year of your employment date, then 100% of your
then unvested Initial Grant shares shall be accelerated and shall immediately
become vested. The Option will be subject to the terms and conditions of the
Company’s Stock Option/Stock Issuance Plan and the Stock Option Agreement
governing the Option.  All of your options will have a cashless exercise
feature.
 
(b)           Performance Grant: In fiscal years 2012, 2013, 2014 and 2015, you
will be eligible to receive an annual target bonus grant of options to purchase
One Hundred Twenty Five Thousand (125,000) shares of the Company’s Common Stock
each year at an exercise price based on the fair market value of the Company’s
common stock on the date of the grant, based upon the achievement each year of
twenty percent (20%) annual organic EBITDA growth, excluding growth from making
acquisitions of companies and other revenue producing assets.  In the event of a
Change of Control (as defined below) of the Company (or its successor), upon the
closing of such Change of Control, all performance shares previously earned as
of the date of Change of Control shall become vested.  All of your options will
have a cashless exercise feature.
 
4.           Termination and Employment.  Your employment by the Company will
commence on the Employment Date and is expected to continue for a term of at
least four (4) years, but is “at will” and may be terminated by the Company or
by you at any time, for any reason or for no reason.  Upon termination of your
employment with the Company for any reason, you will receive payment for all
unpaid salary and vacation accrued as of the date of your termination of
employment, and your benefits will be continued under the Company’s then
existing benefit plans and policies for so long as provided under the terms of
such plans and policies and as required by applicable law.


(a)           Additionally, in the event your employment is terminated either by
the Company for any reason other than “Cause” (as defined below) or by you
within fifteen (15) days of an event constituting “Good Reason” (as defined
below), and you sign a waiver and release of claims against the Company
substantially in the form attached hereto as Exhibit B and related entities and
individuals in a form to be provided by the Company and return any Company
property you then hold, you will receive (less any withholdings or deductions
required by law and following the expiration of any applicable revocation
periods) continued payment of your base salary pursuant to the Company’s regular
payroll practices for three (3) months following the termination of your
employment.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           For purposes of this Agreement, “Cause” means your (i) failure to
substantially perform, or negligence in the performance of, your duties after
the CEO has provided you written notice of and sixty (60) days to cure such
failure; (ii) commission of any act of fraud, gross misconduct or dishonesty
which has an adverse impact on the Company; (iii) conviction of, or plea of
guilty or “no contest” to, a felony or a crime involving moral turpitude;
provided, however, that upon your indictment for a felony, regardless of when
such indictment or felony occurs, the Company in its sole discretion may place
you on a paid leave of absence during which you will not vest in any stock
options, including the Option, or other Company equity awards; or (iv) material
breach of any proprietary information and inventions agreement with the Company,
including the Proprietary Material Agreement.
 
(c)           For purposes of this Agreement, “Change in Control” means either
of the following transactions to which the Company is a party:  (a) the sale,
lease, conveyance or other disposition of all or substantially all of the
Company's assets to any person, entity or group of persons acting in concert
other than in the ordinary course of business; or (b) any transaction or series
of related transactions (as a result of a tender offer, merger, consolidation or
otherwise) that results in any Person (as defined in Section 13(h)(8)(E) under
the Securities Exchange Act of 1934) becoming the beneficial owner (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of 80% or more of the aggregate voting power of all classes of
equity of the Company.  
 
(d)           For purposes of this Agreement, “Good Reason” means any of the
following events, taken following your provision of notice to the CEO that you
intend to terminate your employment based on such event and the CEO’s failure to
cure such event within thirty (30) days of receipt of such notice:  (i) a change
in your title of President and COO of the Company or a material reduction in
your duties or responsibilities that is inconsistent with your position; (ii) a
requirement by the Company that you relocate your principal office to a facility
more than seventy-five (75) miles from your then current location; or (iii) a
material reduction in your annual base salary (other than in connection with a
general decrease in the salary of all similarly situated employees of the
Company).
 
5.           Resignation as Director.  Coinciding with your Employment Date, you
will resign as a Director of the Company and forego any compensation scheduled
in association with the director role in the company.  You will also agree to
terminate the Director Offer Letter dated as of July 1, 2011.
 
6.           Employee Invention Assignment and Confidentiality Agreement.  You
will sign the Company’s standard form of proprietary material and
confidentiality agreement, a copy of which is attached to this letter as Exhibit
A.  Nothing in this Agreement alters the terms and conditions of that
proprietary material and confidentiality agreement.
 
7.           Arbitration.
 
(a)           Any claim, dispute or controversy arising out of this Agreement,
the interpretation, validity or enforceability of this Agreement or the alleged
breach thereof shall be submitted by the parties to binding arbitration by a
sole arbitrator under the rules of the American Arbitration Association;
provided, however, that (i) the arbitrator shall have no authority to make any
ruling or judgment that would confer any rights with respect to the trade
secrets, confidential and proprietary information or other intellectual property
of the Company upon the Executive or any third party; and (ii) this arbitration
provision shall not preclude the Company from seeking legal and equitable relief
from any court having jurisdiction with respect to any disputes or claims
relating to or arising out of the misuse or misappropriation of the Company’s
intellectual property.  Judgment may be entered on the award of the arbitrator
in any court having jurisdiction.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           The site of the arbitration proceeding shall be in Los Angeles
County, California.
 
8.           Miscellaneous.
 
(a)           Due Diligence.  This offer is contingent upon the Company's
successful verification of your criminal, education, and employment
background.  This offer can be rescinded based upon data received in the
verification.
 
(b)           Absence of Conflicts.  You represent that your performance of your
duties under this Agreement will not breach any other agreement as to which you
are a party.
 
(c)           Successors.  This Agreement is binding on and may be enforced by
the Company and its successors and assigns and is binding on and may be enforced
by you and your heirs and legal representatives.  Any successor to the Company
or substantially all of its business (whether by purchase, merger, consolidation
or otherwise) will in advance assume in writing and be bound by all of the
Company's obligations under this Agreement.
 
(d)           Notices.  Notices under this agreement must be in writing and will
be deemed to have been given when personally delivered or two days after mailed
by U.S. registered or certified mail, return receipt requested and postage
prepaid.  Mailed notices to you will be addressed to you at the home address
which you have most recently communicated to the Company in writing.  Notices to
the Company will be addressed to the Chairman of the Board at the Company's
corporate headquarters.
 
(e)           Waiver.  No provision of this Agreement will be modified or waived
except in writing signed by you and an officer of the Company duly authorized by
its Board.  No waiver by either party of any breach of this Agreement by the
other party will be considered a waiver of any other breach of this Agreement.
 
(f)           Severability.  In the event that any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
 
(g)           Entire Agreement.  This Agreement, including the Proprietary
Material Agreement and attached exhibits, if any, represents the entire
agreement between the parties concerning the subject matter of your employment
by the Company.
 
(h)           Governing Law.  This Agreement will be governed by the laws of the
State of California without reference to conflict of laws provisions.
 
Remainder of page intentionally left blank.
 
 
4

--------------------------------------------------------------------------------

 
 
Please sign and date this Agreement, and return it to me by September 9th, 2011,
if you wish to accept employment at the Company under the terms described
above.  If you accept our offer, we would like you to start no later than the
earlier of the date the Company secures a minimum financing commitment of Two
Million Dollars ($2,000,000) or October 15th, 2011, with the date you begin full
time employment being referred to herein as the “Employment Date.”  Please be
advised that this offer of employment is contingent upon successful completion
of a final reference evaluation by the Company.
 

 
Best regards,
     
/s/ Matt Hill
Matt Hill, Chief Executive Officer

 
Accepted:
 
September 9 , 2011
 
/s/ John Ellis                                                                
John Ellis


 
5

--------------------------------------------------------------------------------

 
 
Exhibit A


 Employee Invention Assignment and Confidentiality Agreement
 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit B


Waiver and Release of Claims
 
You hereby release and waive any other claims you may have against Company and
its owners, agents, officers, shareholders, employees, directors, attorneys,
subscribers, subsidiaries, affiliates, successors and assigns (collectively
"Releases"), whether known or not known, including, without limitation, claims
under any employment laws, including, but not limited to, claims of unlawful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, fraud, violation of public policy, defamation, physical injury,
emotional distress, claims for additional compensation or benefits arising out
of your employment or your separation of employment, claims under Title VII of
the 1964 Civil Rights Act, as amended, the California Fair Employment and
Housing Act and any other laws and/or regulations relating to employment or
employment discrimination, including, without limitation, claims based on age or
under the Age Discrimination in Employment Act or Older Workers Benefit
Protection Act.  By signing below, you expressly waive any benefits of Section
1542 of the Civil Code of the State of California, which provides as follows:
 
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."